DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the “the vertical distance between the first hold arm and the second hold arm is adjustable,” as recited in claim 8 lines 1-4 must be shown or the feature(s) canceled from the claim(s).  Currently the first and second hold arms are shown to be fixedly installed in their respective bores, the distance between the hold arms are not shown to be adjustable. No new matter should be entered.
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1,3-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wallberg (US 2,916,125) in view of Greewald (US 6,513,679).

Referring to claim 1.  Wallberg discloses a seeder head (Figure 2; a head for dispensing articles; an articles seeder) comprising:
a body (18; Figure 2) having a proximal end (end of 18 adjacent member 40) and a distal end (dispensing end of 18) spaced a distance from the proximal end (see Figure 2);
a bore (interior opening of 18) extending through an interior of the body (18) from the proximal end to the distal end, the bore (interior opening of 18) comprising a proximal opening (opening at end of 18 adjacent member 40) at the proximal end and a distal opening at the distal end (opening at a dispensing end of 18);
a first hold arm (23) disposed within the bore (interior opening of 18) between the proximal end (end of 18 adjacent member 40) and the distal end (dispensing end of 18), the first hold arm (23) coupled to a first actuator (surface of 30); and
a second hold arm (24) disposed within the bore (interior opening of 18) between the distal end (end of 18 adjacent member 40) and the first hold arm (23), the second hold arm (24) coupled to a second actuator (surface of 28), wherein:
the bore (interior opening of 18) is shaped and sized to receive a plurality of seeds (articles 10) at the proximal opening (end of 18 adjacent member 40), 
one seed (articles 10) can be retained between the first hold arm (23) and the second hold arm (24).
the first hold arm (23) and the second hold arm (24) are movable by the first actuator (surface of 30) and the second actuator (surface of 28) to selectively allow one of the plurality of seeds (articles 10) to fall under force of gravity (see Figure 2) to the distal opening of the bore (opening at a dispensing end of 18),
the proximal end (end of 18 adjacent member 40) of the body (18) is coupled to a distal end (bottom end of 40) of a seed dispenser (portion of 40 between first ring 42 and 48; Figure 2) that is supported on movable supports (curved portions of 40; With the rings 42 movable longitudinally on the 55 wires 40, the wires 40 and the chute 17 may be flexed into different shapes as desired to guide the articles 10 through predetermined paths of travel; Col. 2 lines 54-57; supports 40 can be moved) that allow movement of the seed dispenser (portion of 40 between first ring 42 and 48; Figure 2) and the seeder head (18) to align the distal end of the body (dispensing end of 18) with at least one of a plurality of cells (cells 11) of a tray (12).

Wallberg does not disclose the articles to be dispensed as being seeds.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg to include the articles to be dispensed as being seeds because comparability to dispenser different type articles would increase potential sale for the apparatus. 

Wallberg does not disclose at least two of the plurality of seeds can be retained between the first hold arm (23) and the second hold arm (24).

Greewald discloses a drug storage dispensing device (Figure 16a) wherein the first hold arm (173) and the second hold arm (174) are disposed a vertical distance
from each other (see Figure 16c) such that at least two of the plurality of articles (see more than two capsules retained in housing; the vertical separation between the hold arms is adjustable; Figure 16c) can be retained between the first hold arm (173) and the second hold arm (174),

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg to have included at least at least two of the plurality of seeds to be retained between the first hold arm and the second hold arm as taught by Greewald because a single actuation of the hold arms would allow a desired number of a plurality of seeds to be dispensed during one actuation cycle of the hold arms.

Referring to claim 3.  Wallberg discloses a seeder head (Figure 2; a head for dispensing articles; an articles seeder) comprising a flange (49; Figure 2) that couples the seeder head to the seed dispenser (portion of 40 between first ring 42 and 48; Figure 2) of a seeder (article) component of an assembly line grow pod (15).

Referring to claim 4.  Wallberg discloses a seeder head (Figure 2; a head for dispensing articles; an articles seeder) comprising a vibrating mechanism (15; Col. 2 line 57-60) that vibrates the seeder head (18).

Referring to claim 5.  Wallberg does not disclose a first and second biasing assembly biasing hold arms towards the bore.
Greewald discloses tablet dispenser (50; Figure 5a) wherein a first biasing assembly (64 top; Figure 5a) coupled to the first hold arm (top member 63 as seen in Figure 5a), wherein the first biasing assembly biases the first hold arm (top member 63 as seen in Figure 5a) towards the bore (53); and
a second biasing assembly (64 bottom; Figure 5a) coupled to the second hold arm (bottom member 63 as seen in Figure 5a), wherein the second biasing assembly biases the second hold arm (bottom member 63 as seen in Figure 5a) towards the bore (53).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg to include a first and second biasing assembly biasing hold arms towards the bore as taught by Greewald because the default position of the first and second hold arms would be in the interior of the dispenser thus assuring no articles are dispensed prior to actuating the hold arms.

Referring to claim 6.  Wallberg discloses a seeder head (Figure 2; a head for dispensing articles; an articles seeder) comprising

a second bore opening (bore opening for member 22; Figure 2) extending from the bore (interior of 18) to an outer surface of the body (outer surface of 18), the second bore opening receiving the second hold arm (24) therein.

Referring to claim 8.  Greewald discloses a drug storage dispensing device (Figure 18A) wherein the vertical distance between the first hold arm (174) and the second hold arm (173) is adjustable (These apertures are located directly adjacent to the catcher doors, so that any given catcher door can be closed by the control electronics by pushing the catcher in through the corresponding aperture in the drug tube; Col. 17 line 27).
	It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg to include the vertical distance between the first hold arm and the second hold arm to be adjustable as taught by Greewald because the quantity of articles to be released by actuation of the hold arms can be modified thus releasing a quantity of articles that is adjustable by the user.

Referring to claim 9.  Wallberg does not specifically disclose the first actuator and the second actuator includes a linear actuator.
Greewald discloses a drug storage dispensing device (Figure 18A) wherein 

the second actuator (173; Figure 18A) includes a linear actuator (see Figure 18B) and is coupled to the second hold arm (hold arm of 173) via a second actuator arm.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg to include the first actuator and the second actuator including a linear actuators as taught by Greewald because the linear motion of the actuators would provide motion only in one direction thus assuring the shutters enter and exis the bore hole predictably.   

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wallberg (US 2,916,125) in view of Greewald (US 6,513,679) and further in view of Monti (US 2009/0090659 A1).

Referring to claim 2.  Wallberg in view of Greewald do not disclose a one or more sensors that sense a location of the plurality of seeds (articles).
Monti discloses an article dispenser (Figure 1) wherein a feeding mechanism comprises one or more sensors (7; Figure 2) that sense a location of the plurality of seeds (articles 2).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg in view of Greewald to include one or more sensors that sense a location of the plurality .

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wallberg (US 2,916,125) in view of Greewald (US 6,513,679) and further in view of Tennent (US 4,669,633).

Referring to claims 21.  Wallberg discloses a seeder head (Figure 2; a head for dispensing articles; an articles seeder) comprising:
a body (18; Figure 2) having a proximal end (end of 18 adjacent member 40) and a distal end (dispensing end of 18) spaced a distance from the proximal end (see Figure 2);
a bore (interior opening of 18) extending through an interior of the body (18) from the proximal end to the distal end, the bore (interior opening of 18) comprising a proximal opening (opening at end of 18 adjacent member 40) at the proximal end and a distal opening at the distal end (opening at a dispensing end of 18);
a first hold arm (23) disposed within the bore (interior opening of 18) between the proximal end (end of 18 adjacent member 40) and the distal end (dispensing end of 18), the first hold arm (23) coupled to a first actuator (surface of 30); and
a second hold arm (24) disposed within the bore (interior opening of 18) between the distal end (end of 18 adjacent member 40) and the first hold arm (23), the second hold arm (24) coupled to a second actuator (surface of 28), wherein:

the first hold arm (23) and the second hold arm (24) are movable by the first actuator (surface of 30) and the second actuator (surface of 28) to selectively allow one of the plurality of seeds (articles 10) to fall under force of gravity (see Figure 2) to the distal opening of the bore (opening at a dispensing end of 18),
the first hold arm (23) and the second hold arm (24) are disposed a vertical distance from each other (see spacing in Figure 2) such that at least a seed (articles 10) can be retained between the first hold arm (23) and the second hold arm (24),
the proximal end (end of 18 adjacent member 40) of the body (18) is coupled to a distal end (bottom end of 40) of a seed dispenser (portion of 40 between first ring 42 and 48; Figure 2) that is supported on movable supports (curved portions of 40; With the rings 42 movable longitudinally on the 55 wires 40, the wires 40 and the chute 17 may be flexed into different shapes as desired to guide the articles 10 through predetermined paths of travel; Col. 2 lines 54-57; supports 40 can be moved) that allow movement of the seed dispenser (portion of 40 between first ring 42 and 48; Figure 2) and the seeder head (18) to align the distal end of the body (dispensing end of 18) with at least one of a plurality of cells (cells 11) of a tray (12).

Wallberg does not disclose the articles to be dispensed as being seeds.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg 

Wallberg does not disclose at least two of the plurality of seeds can be retained between the first hold arm (23) and the second hold arm (24).

Greewald discloses a drug storage dispensing device (Figure 16a) wherein the first hold arm (173) and the second hold arm (174) are disposed a vertical distance
from each other (see Figure 16c) such that at least two of the plurality of seeds (see more than two capsules retained in housing; Figure 16c) can be retained between the first hold arm (173) and the second hold arm (174),

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg to have included at least at least two of the plurality of seeds to be retained between the first hold arm and the second hold arm as taught by Greewald because a single actuation of the hold arms would allow a desired number of a plurality of seeds to be dispensed during one actuation cycle of the hold arms.

Wallberg in view of Greewald do not disclose a first hold arm coupled to a first actuator disposed on a first side of the bore and a second actuator disposed on a second side of the bore opposite the first side of the bore.



It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg in view of Greewald to have included a first hold arm coupled to a first actuator disposed on a first side of the bore and a second actuator disposed on a second side of the bore opposite the first side of the bore as taught by Tennent because disposing the actuators at opposite of the bore would provide for a more stable bore dispensing end.
Referring to claim 22.  Wallberg discloses a seeder head (Figure 2; a head for dispensing articles; an articles seeder) comprising a vibrating mechanism (15; Col. 2 line 57-60) that vibrates the seeder head (18).

Referring to claim 23.  Wallberg does not disclose a first and second biasing assembly biasing hold arms towards the bore.
Greewald discloses tablet dispenser (50; Figure 5a) wherein a first biasing assembly (64 top; Figure 5a) coupled to the first hold arm (top member 63 as seen in Figure 5a), wherein the first biasing assembly biases the first hold arm (top member 63 as seen in Figure 5a) towards the bore (53); and
a second biasing assembly (64 bottom; Figure 5a) coupled to the second hold arm (bottom member 63 as seen in Figure 5a), wherein the second biasing assembly 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg in view of Tennent to include a first and second biasing assembly biasing hold arms towards the bore as taught by Greewald because the default position of the first and second hold arms would be in the interior of the dispenser thus assuring no articles are dispensed prior to actuating the hold arms.

Referring to claim 24.  Wallberg discloses a seeder head (Figure 2; a head for dispensing articles; an articles seeder) comprising
a first bore opening (bore opening for member 21; Figure 2) extending from the bore (interior of 18) to an outer surface of the body (outer surface of 18), the first bore opening receiving the first hold arm (23) therein; and
a second bore opening (bore opening for member 22; Figure 2) extending from the bore (interior of 18) to an outer surface of the body (outer surface of 18), the second bore opening receiving the second hold arm (24) therein.

Referring to claim 25.  Wallberg discloses a seeder head (Figure 2; a head for dispensing articles; an articles seeder) wherein the first hold arm (23) is spaced relative to the second hold arm (24) such that a distance between the first hold arm and the second hold arm is fixed (see Figure 2) and corresponds to a shape and a size of the one or more of the plurality of seeds (see space between tips 21 and 22; Figure 2).

Referring to claim 26.  Greewald discloses a drug storage dispensing device (Figure 18A) wherein the vertical distance between the first hold arm (174) and the second hold arm (173) is adjustable (These apertures are located directly adjacent to the catcher doors, so that any given catcher door can be closed by the control electronics by pushing the catcher in through the corresponding aperture in the drug tube; Col. 17 line 27).
	It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wallberg in view of Tennent to include the vertical distance between the first hold arm and the second hold arm to be adjustable as taught by Greewald because the quantity of articles to be released by actuation of the hold arms can be modified thus releasing a quantity of articles that is adjustable by the user.

Response to Arguments
Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive. See modified rejection above including the newly added limitations.
Applicant amends the independent claims 1 and 21 by adding limitations “the proximal end of the body is coupled to a distal end of a seed dispenser that is supported on movable supports that allow movement of the seed dispenser and the seeder head to align the distal end of the body with at least one of a plurality of cells of a tray.”  The limitations do not overcome the modified rejections wherein the previously cited 

Regarding argument pertaining to the drawings, the applicant argues “the statutory requirement for showing the claimed invention only requires that the “applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented...” Applicant drawings show the first and second hold arms as being fixedly mounted to the bore, there is no structure that would allowable the first and second hold arms to be vertically translatable as claimed, for example Grewnwald shows adjustable structure members 231 and 232; Figure 16b that would allow the hold arms to be vertically movable.  Therefore, under 37 CFR 1.83(a) the drawings must show every feature of the invention specified in the claims.  

	Applicant argues Wallberg fails to disclose, teach, or suggest a seeder head comprising first and second hold arms disposed in a vertical distance from each other. In view of the examiner, Wallberg discloses first and second hold arms are shown to be disposed in a vertical distance from each other, as can be seen in Figure 2. See modified rejections above.
	 Applicant further argues, that one of ordinary skill in the art would not be motivation to combine Wallberg with Greenwald. In response to applicant's argument that the teachings of Greenwald cannot be combined with the primary reference of Wallberg, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

**** Applicant may wish to incorporate additional structure as shown in Figures 4 and 5.  It is shown actuators 320a and 320b are disposed at opposite ends of a side of the bore, the first and the second hold arms are disposed in-between the two actuators 320a and 320b, wherein the first and the second hold arms translate in a direction parallel to a plane disposed in between the two actuators to overcome the cited rejections. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651